Citation Nr: 1009855	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) and depression.  

2.  Service connection for a disability due to radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran had active military service from December 1957 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In November 2009, the Board remanded 
the claims for additional development.  


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
appellant that he wished to withdraw his current claims on 
appeal.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issues 
of whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include PTSD and depression, and 
service connection for a disability due to radiation 
exposure, the Board does not have jurisdiction to consider 
the claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to 
the issues of whether new and material evidence has been 
received to reopen a claim for service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression, and service connection for a disability due to 
radiation exposure, and, hence, there remains no allegation 
of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.  

Specifically, in a statement signed by the Veteran, dated in 
March 2010, the Veteran stated that he desired to withdraw 
his appeal.  This statement constitutes a written withdrawal 
of the substantive appeal with regard to the issues of  
whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include PTSD and depression, and service 
connection for a disability due to radiation exposure.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claims, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal as to the claims of whether new and material 
evidence has been received to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD and depression, and service connection for a disability 
due to radiation exposure, is dismissed.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


